DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of the length of the surface layer oxidation region and the central portion oxidation region defined in Claim 1 require the length of the surface layer oxidation region to be longer than that of the central portion oxidation region.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 9,384,897) in view of Ahn et al. (US Patent 8,351,181).


    PNG
    media_image1.png
    389
    333
    media_image1.png
    Greyscale

Figure 2 of Kim with Examiner’s Comments (Figure 2EC)
In re claim 1, Kim discloses a multi-layer ceramic capacitor, comprising: 

a side margin (113, 114 – Figure 2, col.4 ll.60-61) that covers the side surface of the multi-layer unit from the second direction (W direction – Figure 2, Figure 2), such that all internal electrodes (121, 122 – Figure 2, Figure 4) are covered from the second direction by the side margin (113, 114 – Figure 2), each of the internal electrodes (121, 122 – Figure 2, Figure 4) including an oxidized region (O – Figure 3, col.5 l.47) that is adjacent to the side margin (113 – Figure 2, Figure 3).
Kim does not explicitly disclose the ceramic layers having an average dimension in the first direction that is 0.4 µm or less.
Ahn discloses that by reducing the thickness of the dielectric layer a device having higher capacitance can be realized (col.6 ll.23-26). It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to incorporate a thinner dielectric structure as described by Ahn to create a device having greater capacitance, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the oxidation length to a desired value as described by Kim while adjusting the thickness of the dielectric layer as taught by Ahn to achieve a device of desired capacitance and dielectric strength, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	In re claim 3, Kim in view of Ahn discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Kim further discloses wherein the oxidized region in the center portion (CP – Figure 2EC) has a dimension in the second direction (Figure 2EC) that is smaller than the oxidized region in the surface layer portion (SL – Figure 2EC). Note that the Surface Layer portion encompasses the oxidized surface that extends the whole width of the internal electrode (col.2 ll.25-30).
In re claim 5, Kim in view of Ahn discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Kim further discloses wherein the internal electrodes (121, 122 – Figure 1, Figure 4) include nickel as a main component (col.9 ll.28-31).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US Patent 9,384,897) in view of Ahn et al. (US Patent 8,351,181) and in further view of Kitamura et al. (US Publication 2016/0293331).
In re claim 2, Kim in view of Ahn discloses the multi-layer ceramic capacitor according to claim 1, as explained above. Kim does not disclose wherein the predetermined depth is defined to be 10% of a dimension of the multi-layer unit in the first direction.
Kitamura discloses a maximum thickness of the cover layer of a multilayer ceramic capacitor (10 – Figure 1, ¶101) is 30 µm in a laminate having a thickness of 500 µm (¶89-90) to provide for an element having improved moisture and thermal shock resistance (¶127-128). 
The combination of Kim and Kitamura discloses internal electrodes having oxidized portions within a predetermined depth of 10% of a dimension of the multi-layer unit in the first direction. Note that by incorporating the dimensions of the cover layer and multilayer component as described by Kitamura, the upper internal electrodes of Kim fall within SL (see Figure 2EC). 
It would have been obvious to a person having ordinary skill in the art at the effective filing date of the invention to incorporate the cover layer and multilayer structure as described by Kitamura to provide for a device having improved moisture and thermal shock resistance (¶127-128: Kitamura). 

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach (nor suggest) in combination with other claim limitations, the oxidation region in the surface layer portion is has a dimension in the second direction that is equal to or less than four times the average dimension of the ceramic layers in the first direction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kato et al. (US Publication 2016/0351335)		Figure 4
Suzuki (US Publication 2008/0304204)		Figure 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARUN RAMASWAMY/               Primary Examiner, Art Unit 2848